NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
MONA PORTER,
Petitioner-Appellee,
V. '
SE CRETARY OF HEALTH AND HUMAN .
SERVICES, 1
Resp0nden,t-Appellant.
2010-5162
Appea1 from the United StateS C0urt of Federa1
C1aimS in case n0. 99-VV-639, Judge Nancy B. FireSt0ne_.
AMANDA KNIGHT, PERSONA.L REPREsEN'1‘A'r1VE 0F
THE EsTATE 0F CLAUDIA J. ROTOLI-BARR,
DEcEAsED,
Petitioner-Appellee,
V.
SECRETARY OF I-IEALTH AND HUMAN
SERVICES,
Respon,dent-Appellant.

PORTER V. HHS 2
2010-5163
Appeal from the United States Court of Federal
Claims in case no. 99-VV-644, Judge Nancy B. Firestone.
ON MOTION
ORDER
Upon consideration of the Secretary of Health and
Human Services’ motions to withdraw her motions for
consolidation of appeal nos. 2010-5162 and 2010-5163,
IT ls ORDERED THAT:
The motions to withdraw the motions for consolida-
tion are granted The motions for consolidation are
withdrawn.
FOR THE CoURT
JAN 1 1 2011
Date
lsi J an Horba1y
J an Horba1y
Clerk
cc: Rona1d C. Hon1er, Esq.
Sarang V. Damle, Esq.
321 u.s.coun'l:
'rl-lEFEo
JAN l 1 2011
\"Fl@_n
ira
Q"’5
PEALS FOR
RCUlT
.|AN 1'1£‘~RBA|.Y
CLERK